Exhibit 10.44

VANDA PHARMACEUTICALS INC. 2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the Common
Stock of Vanda Pharmaceuticals Inc. (the “Company”):

 

Name of Optionee:    [Name] Total Number of Shares:    [Number of Shares] Type
of Option:    Nonstatutory Stock Option Exercise Price Per Share:    $[Exercise
Price] Date of Grant:    [Date] Vesting Commencement Date:    [Date] Vesting
Schedule:    This option may be exercised with respect to 25% of the Shares
subject to this option when the Optionee completes one year of continuous
Service after the Vesting Commencement Date and with respect to 2.08334% of the
Shares subject to this option when the Optionee completes each month of
continuous Service thereafter. Expiration Date:    [Date]. This option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2006 Equity Incentive Plan (the “Plan”) and of the
Stock Option Agreement, which is attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:       VANDA PHARMACEUTICALS INC.

 

    By:  

 

[Name]     Title:  

 



--------------------------------------------------------------------------------

VANDA PHARMACEUTICALS INC. 2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment      This option is intended to be an incentive stock option under
section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting     

This option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.

Term      This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.) Regular Termination      If your
Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose. Death      If you die
before your Service terminates, then this option will expire at the close of
business at Company headquarters on the date 12 months after the date of death.
Disability     

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

2



--------------------------------------------------------------------------------

Leaves of Absence and Part-Time Work     

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise      The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any law or
regulation. Notice of Exercise     

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment      When you submit your notice of exercise, you must include
payment of the option exercise price for the shares that you are purchasing. To
the extent permitted by applicable law, payment may be made in one (or a
combination of two or more) of the following forms:      •    Your personal
check, a cashier’s check or a money order.      •    Certificates for shares of
Company stock that you own, along with any forms needed to effect a transfer of
those shares to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option exercise
price. Instead of surrendering shares of Company stock, you may attest to the
ownership of those shares on a form provided by the Company and have the same
number of shares subtracted from the option shares issued to you.      •   
Irrevocable directions to a securities broker approved by the Company to sell
all or part of your option shares and to deliver to the Company from the sale
proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

3



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding      You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale     
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option     

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights      Your option or this Agreement does not give you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights      You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments      In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share will be adjusted pursuant to the Plan. Applicable
Law      This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

4



--------------------------------------------------------------------------------

The Plan and Other Agreements     

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5